Citation Nr: 0305174	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for skin problems and 
hair loss as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for reaction to serum 
vaccines.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston


INTRODUCTION

The record indicates that the veteran served on active duty 
from July 1957 to July 1961.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1998, by the Oakland, California Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for skin problems and hair loss as a result of 
exposure to ionizing radiation, and service connection for 
serum vaccines. 

This case was previously remanded by the Board in March 2001.  
The development requested in the remand has been completed.



FINDINGS OF FACT

1.  The veteran's service did not include a "radiation risk 
activity," and there is no competent, evidence that the 
veteran had exposure to ionizing radiation during service.  

2.  There is no competent evidence linking any current skin 
problems or hair loss to active service, including exposure 
to radiation during service.  

3.  Skin disorders, other than skin cancer, and hair loss are 
not radiogenic diseases.  

4.  The evidence of record does not demonstrate that the 
veteran currently suffers from any reaction to serum vaccines 
administered in military service.  



CONCLUSIONS OF LAW

1.  Skin problems and hair loss were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2002).  

2.  The veteran does not have any disabling residuals of 
serum vaccines which were incurred during wartime service.  
38 U.S.C.A. § 1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In January 1998, the National Personnel Records Center 
informed the RO that it could not locate the veteran's 
service medical records.  By letter dated in February 1998, 
the RO informed the veteran of this response, and of the 
NPRC's request that he complete enclosed NA Form 13055 and NA 
Form 13075, Request for Information Needed to Locate and 
Obtain Medical records.  There is no indication that the 
veteran returned these forms.

Of record is a private medical statement from Henry Mally, 
M.D., dated in May 1999, indicating that the veteran had 
excoriations of forearms and scalp, with nodules of the 
scalp.  

Also of record is a statement from the veteran indicating 
that, after completing boot camp, he was sent to an army base 
20 miles outside of Yokuska, Japan; he indicated that he was 
sent to the amphibious construction battalion.  The veteran 
related that while he was there almost 12 years after the 
war, the area was engulfed in "acidic radioactive dust."  
The dust would rise with the morning wind.  He reported that 
he never sought treatment for any problems, because his unit 
was in the process of relocating.  He wrote that, after he 
had been there for a while, he was told by others, who had 
been there long before him, that he had received a "core 
burn."

In a letter dated in April 2001, the RO again sent the 
veteran NA Forms 13055 and 13075.  No response was received.

II.  Duty to assist.

On November 9, 2000, the President signed into law.  38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The amendments were effective from November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The regulations were meant merely to 
implement the VCAA, and not to provide any right other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative of which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claims.  In a letter dated in April 2001, he was provided 
with notice of what evidence the VA would obtain, and the 
evidence he was to provide.  See Quartuccio, supra.  

The RO attempted to gather the veteran's service medical 
records.  First, the RO requested records from the NPRC.  On 
two subsequent occasions the RO asked the veteran to complete 
necessary forms so that it could make additional efforts to 
obtain the service medical records.  The veteran has thwarted 
these efforts by failing to return the completed forms.  
Therefore, the Boar finds that the RO has complied with VA's 
obligation to obtain service medical records.

The veteran has not reported any treatment that is not of 
record.  Therefore, there is no further duty to seek VA or 
private treatment records.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the evidence 
of a link between current disability and service must be 
competent.  Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran has not been afforded an examination for either 
of his claims.  While there is competent evidence of a 
current skin condition and hair loss, there is no competent 
evidence linking these condition to service.  The veteran has 
asserted that they are related to radiation exposure in 
service.  However, as a lay person he is not competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Evidence of a continuity 
of symptomatology could serve to link the current conditions 
with service.  See Charles.  There is, however, no evidence 
of a continuity of symptomatology since service.  Since there 
is no indication that the current conditions may be related 
to service, an examination is not warranted.

The veteran asserts that an in-service vaccination caused him 
to develop fluid in his arm with discomfort.  The veteran is 
not competent to express a medical opinion as to the cause of 
his symptoms, and there is no other evidence linking his 
complaints to service.  Thus, there is no competent evidence 
that his claimed disability is related to service, and an 
examination is not required.

Since the RO has provided the required notice, there are no 
outstanding treatment records, and an examination is not 
required; further efforts to assist the veteran with the 
development of his claims would not be reasonably likely to 
aid him in substantiating those claims.  

III.  Legal analysis.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

A.  Service connection for skin problems and hair loss as a 
result of exposure to ionizing radiation.

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. 
§ 3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service", 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); or (3) 
by demonstrating direct service connection under 38 C.F.R. 
§ 3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in 
§ 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  

This third route is essentially just another way of showing 
direct service connection but with certain added assistance 
by the Secretary in developing the facts pertinent to the 
claim.  

The Board notes that the first method of establishing service 
connection is of no benefit to veteran in this case.  The 
veteran is not claiming that he engaged in a radiation risk 
activity as defined in 38 C.F.R. § 3.309(d).  Furthermore, 
38 C.F.R. § 3.309(d) limits presumptive service connection to 
the diseases listed in paragraph (d)(2).  The veteran's 
claimed skin problems, including excoriations and nodules, 
and hair loss are not diseases listed in paragraph (d)(2), 
and do not warrant presumptive service connection under these 
provisions.  38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309.  

The Board also finds that the procedural advantaged 
prescribed in 38 C.F.R. § 3.311 are not available to the 
veteran because his claimed conditions are not radiogenic 
diseases as defined in that regulation.  Again, the veteran's 
skin problems have been diagnosed as excoriations and 
nodules; he does not contend nor do the records show that he 
has been diagnosed with skin cancer.  Under these 
circumstances, VA has no obligation to make an "assessment" 
of the radiation-exposure dose experienced by the veteran in 
service, nor is VA required to refer the case to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c); see Wandel v West, 11 
Vet. App. 200, 204-05 (1998).  

To prove his claim, therefore, the veteran has the burden of 
showing that his skin problems are related to service.  
Unfortunately, no such evidence has been submitted.  The 
veteran's skin problems, diagnosed as excoriations on the 
forearms and scalp and nodules on the scalp, was first 
identified in 1999, approximately thirty-eight years after 
his separation from active duty.  The treatment report does 
not link these findings to service.  

The only evidence in support of the veteran's claim is his 
own lay statements.  The veteran has essentially maintained 
throughout this appeal that his skin problems and hair loss 
are directly related to his having been exposed to ionizing 
radiation near Japan.  Nevertheless, despite the veteran's 
theory, as a layperson without medical expertise or training, 
his statements alone are insufficient to establish that his 
skin problems and any hair loss are related to radiation he 
may have been exposed to in service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, the veteran's theory concerning the 
etiology of his skin problems and hair loss is of limited 
probative value, particularly in light of the medical 
evidence which fails to support his claim.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for skin 
problems and hair loss due to exposure to ionizing radiation.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Hence, the appeal is 
denied.  

B.  Service connection for reaction to serum vaccines.

The veteran has contended that service connection should be 
granted for reaction to serum vaccines.  In this regard, the 
Board notes that the record indicates that service medical 
records do not show that the veteran experienced any reaction 
from vaccines, including serum vaccines, administered in 
military service.  Moreover, no competent medical evidence 
has been submitted to show that the veteran currently suffers 
from disabilities determined to be caused by a reaction to 
serum vaccines.  

The only medical evidence of record is the private treatment 
report, dated in May 1999, indicating that the veteran 
suffers from excoriations of the forearms and scalp, with 
nodules on the scalp.  However, the examiner did not link 
these problems to serum vaccines.  The veteran has reported 
no evidence to support his contention that he currently has 
residuals of a reaction to serum vaccines. 

While the veteran has claimed that he suffers from a reaction 
to serum vaccines, he is not competent to offer such a 
medical opinion.  In sum, the weight of the evidence is 
against a conclusion that the veteran has any residuals of a 
reaction to serum vaccines.  Further, the preponderance of 
the evidence is against the claim for service connection, 
there is no doubt to be resolved, and the appeal must be 
denied.  


ORDER

Service connection for a skin disorder and hair loss, to 
include as a result of exposure to ionizing radiation is 
denied.  

Service connection for reaction to serum vaccines is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

